Citation Nr: 0833467	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-24 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus, type 
2.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  The 
veteran's case comes from the VA Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  A July 1985 rating decision denied the veteran's claim to 
reopen the issue of entitlement to service connection for a 
low back disorder.

2.  Evidence associated with the claims file since the July 
1985 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for a low back disorder.

3.  The competent medical evidence of record does not show 
that the veteran's coronary artery disease (CAD) is related 
to military service or to a service-connected disability.

4.  The competent medical evidence of record does not show 
that the veteran's hypertension is related to military 
service or to a service-connected disability.




CONCLUSIONS OF LAW

1.  The evidence received since the July 1985 rating decision 
is not new and material, and therefore, the claim of 
entitlement to service connection for a low back disorder is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).

2.  CAD was not incurred in or aggravated by active military 
service, nor is it proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).

3.  Hypertension was not incurred in or aggravated by active 
military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in April 2004 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in March 2006, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The veteran's service medical records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, 


the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

New and Material Back

An unappealed rating decision in March 1971 denied the 
veteran's claim of entitlement to service connection for a 
low back disorder on the basis that there was no evidence of 
a disability.  Unappealed rating decisions in April 1978 and 
May 1978 denied the claim to reopen the issue of entitlement 
to service connection for a low back disorder on the basis 
that the new medical evidence was not material to warrant a 
change in the prior denial.  

Finally, an unappealed rating decision in July 1985 denied a 
claim to the issue of entitlement to service connection for a 
low back disorder on the basis that a low back disorder was 
not shown in military service or on examination after 
separation from military service.  The relevant evidence of 
record at the time of the July 1985 rating decision consisted 
of the veteran's service medical records, VA medical 
examination reports dated in February 1971, February 1976, 
and February 1978, and VA outpatient medical reports dated 
from April 1971 to May 1985.  The veteran did not file a 
notice of disagreement after the July 1985 rating decision.  
Therefore, the July 1985 rating decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 


evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in October 2007 that new and 
material evidence was presented to reopen the claim of 
entitlement to service connection for a low back disorder, 
this decision is not binding on the Board.  The Board must 
first decide whether evidence has been received that is both 
new and material to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received, furnishing a complete explanation 
as to its reasons and bases for such a decision.

In April 2004, a claim to reopen the issue of entitlement to 
service connection for a low back disorder was received.  The 
relevant evidence of record received since the July 1985 
rating decision includes private medical records dated from 
February 1988 to March 1994, VA outpatient medical reports 
dated from March 2000 to March 2005, a VA medical examination 
reported dated in March 2006, and the transcript of a May 
2008 videoconference hearing before the Board.  All of the 
evidence received since the July 1985 rating decision is 
"new" in that it was not of record at the time of the July 
1985 decision.  However, none of the evidence is material, as 
it does not raise a reasonable possibility of substantiating 
the claim.

The July 1985 rating decision denied the veteran's claim on 
the basis that there was no evidence of a low back disorder 
during military service or shortly after separation from 
military service.  Accordingly, in order to have a reasonable 
possibility of substantiating the claim, the new evidence 
must include medical evidence which relates the veteran's 
currently diagnosed low back disorder to military service.  
The only new medical evidence of record which addresses the 
etiology of the veteran's back disorder are a March 2003 VA 
outpatient medical report and a March 2006 VA medical 
examination report.  The March 2003 VA 


outpatient medical report stated that the veteran's back pain 
began 4 months before after lifting a heavy object from a 
shelf.  The March 2006 VA medical examination report gave an 
opinion that the veteran's current symptomatology was not 
likely related to military service and was more likely the 
result of "a natural occurring phenomenon."  Accordingly, 
none of the new medical evidence provides a medical opinion 
which relates the veteran's currently diagnosed low back 
disorder to military service.  As such, the evidence received 
since the July 1985 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim.

As the additional evidence received since the July 1985 
rating decision does not raise a reasonable possibility of 
substantiating the veteran's claim, it does not constitute 
new and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a low back 
disorder.  As new and material evidence to reopen the finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

CAD and Hypertension

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of CAD and hypertension, service 
connection may be granted if such diseases are manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis 


requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by a service connected disability or (b) 
aggravated by a service connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for a 
diagnosis of a heart disorder.  The veteran's enlistment 
medical examination noted blood pressure of 122 systolic and 
68 diastolic.  The veteran's separation medical examination 
noted blood pressure of 130 systolic and 88 diastolic.

After separation from military service, a December 1984 VA 
outpatient medical report stated that the veteran was newly 
diagnosed with hypertension.  After physical examination, the 
assessment was borderline systolic.  The medical evidence of 
record shows that hypertension has been consistently 
diagnosed since December 1984.

A March 2000 VA outpatient medical report stated that the 
veteran had a history of an abdominal aortic aneurysmectomy 
and was monitored yearly by a cardiologist.  The medical 
evidence of record shows that heart disorders have been 
consistently diagnosed since March 2000.

A May 2004 VA medical examination report stated that the 
veteran's medical records were available for review.  In 
reviewing the veteran's medical history, the examiner stated 
that the veteran's hypertension was diagnosed in 1996, his 
diabetes mellitus type 2 was diagnosed in 2002, and his CAD 
was diagnosed in 2003.  After physical examination, the 
diagnoses were hypertension and CAD.  The examiner stated 
that "[m]ore likely than not, [CAD] is not related to this 
diabetes mellitus in so far as diabetes was diagnosed in the 
year 2002 and [CAD] was diagnosed in the year 2003."  A 
separate VA physician wrote a note in the margin of the 
report which stated "not enough time elapsed for [diabetes 
mellitus] to cause vascular 


complications."  The initial examiner also stated that the 
veteran's "[h]ypertension is not related to his diabetes 
mellitus in so far that hypertension was diagnosed in 1996 
and diabetes mellitus type 2 was not diagnosed until the year 
2002; therefore, there is no relationship between the 
hypertension and his diagnosis of diabetes mellitus type 2."

In an April 2005 letter, a VA physician's assistant stated 
that

[t]ype 2 diabetes is considered a 
vascular disease, which is a major cause 
of death in many diabetics.  It is 
believed that the vascular damage that 
leads to heart disease will occur for 
many years before abnormal glucose 
readings occur, and the diagnosis of 
diabetes is made.

I have advised [the veteran] to reapply 
for service connected ratings in regards 
to his hypertension and heart disease.  
Although I cannot make a statement of 
disability in this regard, it would 
benefit [the veteran] to be evaluated by 
the appropriate experts in the field.

A March 2006 VA heart examination report stated that the 
veteran reported that he was diagnosed with CAD at the age of 
37, which corresponds to approximately 1986, after a cardiac 
catheterization in 1985.  After physical examination, the 
diagnosis was CAD.  The examiner stated that the veteran's 
"diagnosis of [CAD] is not related to his diagnosis of 
diabetes mellitus, as the [veteran's] diagnosis of [CAD] 
greatly predates his diagnosis of diabetes mellitus per the 
[veteran's] own report being diagnosed with [CAD] in 1985 and 
his diagnosis of diabetes mellitus taking place in 2002."

A March 2006 VA hypertension examination report stated that 
the veteran was diagnosed with diabetes mellitus in 2002 and 
hypertension in 1996.  After physical 


examination, the diagnosis was hypertension.  The examiner 
stated that the veteran's "hypertensive disease is not 
related to his diabetes mellitus, as his diagnosis of 
hypertension in 1996 greatly predates his diagnosis of 
diabetes mellitus, which was in 2002.  That, along with 
normal renal functions and normal microalbumin, is noted."

A June 2007 VA heart examination report included statements 
which indicated that the claims file had been reviewed.  The 
report stated that the veteran's diabetes mellitus was 
diagnosed in approximately 2001 and was diet-controlled until 
2005.  The veteran's hypertension was noted to have been 
diagnosed in the mid-1980s.  The examiner noted that a 2003 
medical report indicated that CAD was diagnosed 10 years 
before.  After physical examination, the relevant diagnoses 
were CAD and hypertension.  The examiner stated that the 
veteran's CAD

is not caused or aggravated by diabetes 
mellitus type 2 which has been well 
controlled.  The CAD predates the 
diabetes mellitus by 10 years per 
history, and [the veteran] had prior 
history of hypertension, hyperlipidemia, 
and nicot[i]ne dependence as risk 
factors.  Hypertension is not caused by 
diabetes mellitus.  It was diagnosed [in 
December 1984], which predat[e]d the 
diabetes mellitus, and [the veteran] has 
normal kidney function.

In a July 2008 letter, the VA physician's assistant who wrote 
the April 2005 letter indicated that he had reviewed the 
veteran's service medical records and current medical 
treatment records.  The examiner opined that

it is my opinion that "it is more likely 
than not" or "it is as least as likely 
than not" that the claimant's vascular 
disease is related to diabetes.  I base 
my opinion on this 


because . . . of the strong, 
resea[r]ch-based, evidence that shows a 
causal factor of diabetes to heart [and] 
vascular disease.

In a July 2008 letter, a private physician indicated that he 
had reviewed the veteran's service medical records and 
current medical treatment records.  The physician opined that 
"it is my opinion that 'it is more likely than not' or 'it 
is as least as likely than not' that the claimant's vascular 
disease is related to diabetes.  I base my opinion on this 
because . . . diabetes and lower extremity vascular disease 
are directly related."

The competent medical evidence of record does not show that 
the veteran's CAD and hypertension are related to military 
service or to a service-connected disability.  The veteran's 
service medical records are negative for any diagnosis of a 
heart disorder or hypertension.  While the veteran has 
current diagnoses of both of these disorders, there is no 
medical evidence of record that they were diagnosed prior to 
1986 and 1984, approximately 17 and 15 years after separation 
from military service, respectively.  See 38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

In addition, the competent medical evidence of record does 
not show that the veteran's currently diagnosed CAD and 
hypertension are related to military service or to a 
service-connected disability.  There is no medical evidence 
of any kind that relates these disorders directly to military 
service.  However, there are some medical records which 
relate the disorders to the veteran's service-connected 
diabetes mellitus, type 2.  These are specifically the July 
2008 letters.  However, the letter from the VA physician's 
assistant stated that the entire basis for the nexus was 
research based evidence that showed a general nexus between 
vascular diseases and 


diabetes mellitus.  This etiological opinion was not based on 
a physical examination of the veteran and was entirely 
dependant upon a generic etiology between the two diseases 
without consideration of the veteran's specific medical 
history.  A medical statement that is generic and 
inconclusive as to the specific facts in a case is 
insufficient to establish causal link.  See Mattern v. West, 
12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This is 
consistent with a letter provided by the same VA physician's 
assistant in April 2005 which stated that a nexus opinion 
could not be provided and that the veteran should "be 
evaluated by the appropriate experts in the field."  
Similarly, the July 2008 letter from a private physician 
simply discussed a relationship between diabetes and vascular 
disease in general without commenting on the veteran's 
specific medical history.  Furthermore, the private physician 
specifically referred to "lower extremity vascular disease" 
which does not correlate with a diagnosis of CAD or 
hypertension.

In contrast, the May 2004, March 2006, and June 2007 VA 
examination reports all reviewed the veteran's medical 
history and conducted a physical examination.  All of these 
medical reports found that the veteran's CAD and hypertension 
were not related to his diabetes mellitus based on the 
veteran's specific medical history and physical examination 
test results.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed CAD and hypertension are related 
to military service or a service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his currently 
diagnosed CAD and hypertension are related to military 
service or a service-connected disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, the competent medical 
evidence of record does not show that the veteran's currently 
diagnosed CAD and 


hypertension are related to military service or a 
service-connected disability.  As such, service connection 
for CAD and hypertension is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
medical evidence is against the veteran's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a low back disorder is denied.

Service connection for coronary artery disease, to include as 
secondary to diabetes mellitus, type 2, is denied.

Service connection for hypertension, to include as secondary 
to diabetes mellitus, type 2, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


